 

Case 2:03-cr-00423-KSH Document 126 Filed 07/20/20 Page 1 of 2 PagelD: 676

PROB LA
(7/93)
United States District Court
for
District of New Jersey
Report on Offender Under Supervision
Name of Offender: Bruce Anderson Cr.: 03-00423-001

PACTS #: 15741

Name of Sentencing Judicial Officer: THE HONORABLE KATHARINE S. HAYDEN
SENIOR UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 03/15/2006

Original Offense: Count 1: Conspiracy to Commit Burglary and Interstate Theft
Count 2: Transportation of Stolen Goods

Original Sentence: Count 1: 60 months imprisonment, 36 months supervised release (concurrent to
Count 2)
Count 2: 109 months imprisonment, 36 months supervised release (concurrent to
Count 1)

Special Conditions: Financial Disclosure, Substance Abuse Testing, No New Debt, Pay Restitution in the
Amount of $355,294.62

Violation of Supervised Release Sentence — 10/23/18 (Violation #1 — Commit Another Crime): time
served, followed by a term of supervised release for 24 months

Type of Supervision: Supervised Release Date Supervision Commenced: 10/23/2018
NONCOMPLIANCE SUMMARY
The offender has not complied with the following condition(s) of supervision:

Violation Number Nature of Noncompliance

1 The offender was ordered to pay restitution in the amount of $355,294.62. As
of the submission of this report, the offender’s outstanding restitution balance
is $328,444.00
 

fo
rm

rm

 

Case 2:03-cr-00423-KSH Document 126 Filed 07/20/20 Page 2 of 2 PagelD: 677

Prob 12A — page 2
Bruce Anderson

U.S. Probation Officer Action:

The probation office has reviewed the offender’s payment history and financial profile and recommends
the offender be allowed to expire from supervision with an outstanding restitution balance. The United
States Attorney’s Office Financial Litigation Unit will continue to attempt to collect the restitution after his
term of supervised release has been completed.

Respectfully submitted,

SUSAN M. SMALLEY, Chief
U.S. Probation Officer

fiaticcke 7 Wattaraleg

By: PATRICK HATTERSLEY
Senior U.S. Probation Officer

/ pth

APPROVED:

Luca e. G?GHY3 7-(b-20

 

LUIS R. GONZALEZ Date
Supervising U.S. Probation Officer

 

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

No Formal Court Action to be Taken — Supervision to expire as scheduled on October 22, 2020 (as
recommended by the Probation Office)

Submit a Request for Modifying the Conditions or Term of Supervision

Submit a Request for Warrant or Summons ‘
q _f ty ry ca A | fF, ets sagen
vs | AGRON EE

\

 

Signature of Judicial Officer

920 | 2020

Date

 
